|N THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
HARR|SON D|V|SION
STEPHAN|E NlCOLE CRUN|LEY PLA|NT|FF
V. ,. CASE NO. 3:19-CV-03005
SHER|FF M|KE MOORE; JA|L
ADM|N|STRATOR JASON DAY;
NURSE JODY WOODS, Jai| Nurse;
OFF|CER GENE ATWELL; and .
DR. LEE, Mediquick DEFENDANTS
OP|N|ON AND ORDER
Plaintiff Stephanie Nicole Crum|ey filed this action pursuant to 42 U.S.C. § 1983.
She proceeds pro se and in forma pauperis Plaintiff names as Defendants Sheriff |Vlike
|\/loore, Jail Administrator Jason Day, Nurse Jody Woods, Officer Gene Atwe|| and Dr.
Lee. The original Complaint was served on Sheriff Moore and Jail Administrator Day.
When they answered, they identified the jail nurse as Nurse Woods and the arresting
officer as Officer Atwe||. Service was directed to these Defendants. Plaintiff added Dr.
Lee as a Defendant in the Amended Complaint filed on lV|arch 11, 2019.

The case is before the Court for preservice screening under the provisions of the
Prison Litigation Reform Act (“PLRA"). Pursuant to 28 U.S.C. § 1915A, the Court has the
obligation to screen any complaint in which a prisoner seeks to proceed in forma pauperis.
28 U.S.C. § 1915A(a). The Court must determine whether the Amended Complaint
should be served on Dr. Lee.

l. BACKGROUND

According to the allegations of the Amended Complaint (Doc. 16), excessive force

was~used against Plaintiff when she was arrested. Plaintiff also alleges that she was

denied medical care while incarcerated On November 8, 2018, when she Was arrested,
Plaintiff asserts that the officers put their knees on her back and pushed down hard
despite her saying repeatedly that her back was hurt. Plaintiff alleges she Was forced to
walk even though she was hurt. Plaintiff states that “[t]he only concern the jailers had
was staples still in my leg.” ld. at 4. Plaintiff alleges that her “back [was] broken and also
her leg.” ld. at 5.

Upon arrival at the jail, Plaintiff alleges Nurse Woods removed her staples, but
Plaintiff believes she should have been referred to an orthopedic doctor. Plaintiff alleges
Dr. Lee from l\/lediquick and Nurse Woods refused to refer her to physical therapy. ld. at
6. Plaintiff indicates that Dr. Lee did x-ray her back but found "no obvious break.” /d. at
8.

Plaintiff maintains: “l walk sideways and have burning pain in my foot and also in
my lower back. l\/ly legs go numb.” ld. at 6. She claims she has had to learn how to walk
without a leg or back brace. Plaintiff also mentions that she passed out in her cell but
received no medical help. Fina|ly, she indicates she has submitted sick call requests and
grievances about her ankle hurting. ld. at 8.

l As relief, Plaintiff seeks compensatory and punitive damages Plaintiff states she
will need medical treatment to repair the damage now and for therapy in the future.

||. LEGAL STANDARD

Under the PLRA, the Court is obligated to screen the case prior to service of process

being issued. The Court must dismiss a complaint, or any portion of it, if it contains claims

that: (1) are frivolous, maliciou's, or fail to state a claim upon which relief may be granted,

or (2) seek monetary relief from adefendant who is immune from such relief. 28 U.S.C.
§ 1915A(b).

A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.
l/l/i/liams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible on
its face." Be/IAtI. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “ln evaluating whethera
pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro se complaint,
however inartfully pleaded to less Stringent standards than formal pleadings drafted by
lawyers."’ Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.
Pardus, 551 u.s. 89, 94 (2007)). '

However, mere conclusory allegations with no supporting factual averments are
insufficient to state a claim upon which relief can be based. Allen v. Purkett, 5 F.3d 1151,
1153 (8th Cir. 1993); Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). "[A] pro se plaintiff
requires no special legal training to recount the facts surrounding his alleged injury, and
he must provide such facts if the court is to determine whether he makes out a claim on
Which relief can be granted.” Hal/ v. Bel/mon, 935 F.2d 1106, 1110 (10th Cir. 1991)
(citations omitted). n

|l|. D|SCUSS|ON

Section 1983 provides a federal cause of action for the deprivation, under color of
|aw, of a citizen’s “rights, privileges, or immunities secured by the Constitution and |aws”
of the United States. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that
the defendant acted under color of state law and that he violated a right secured by the

Constitution. West v. Atkins, 487 U.S. 42 (1988);- Dunham v. Wadley, 195 F.3d 1007,

1009 (8th Cir. 1999). The deprivation must be intentional; mere negligence will not suffice
to state a claim for deprivation of a constitutional right under § 1983. Daniels v. Williams,
474 U.S. 327 (1986); Davidson v. Cannon, 474 U.S. 344 (1986).
“Section 1983 secures most constitutional rights from infringement by governments,
not private parties.” Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590
(8th Cir. 2004) (citations omitted). A private physician may act under color of state law
when he is under contract with the governmental entity, conspires with governmental
actors, or otherwise takes on the governments obligation to provide medical care rather
than merely assisting in the provision of care. See, e.g., Adickes v. S.H. Kress & Co.,
398 U.S. 144, 150-52 (1970) (holding proof of conspiracy between restaurant and police
established restaurant acted under color of law); Rodriguez v. Plymouth Ambu/ance Svc.,
577 F.3d 816, 825-29 (7th Cir. 2009) (When determining if a private physician may be
liable under § 1983, a court must look to the degree the physician is controlled by the
state, the existence and nature of a contractual relationship, and the degree the private
physician replaces the state’s provision of medical care); see also Brentwood Academy
v. Tenn. Secondary Sch. AthleticAss’n, 531 U.S. 288, 295 n. 2, 295-96(2001)(discussing
the under-color-of-|aw requirement of § 1983 and the state-action requirement of the
Fourteenth Amendment and listing multiple tests used to determine whether a private
party is a state actor).
ln this case, Plaintiff has alleged only that Dr. Lee saw the Plaintiff on one occasion,
ordered an x-ray of her back, and refused to refer her to an orthopedic physician or for
physical therapy. There is no allegation that Dr. Lee was under contract with the State,

had been delegated a power traditionally reserved to the State, or was a willful participant

in joint activity with a State agency. There is also no allegation that there was pervasive
entwinement between Dr. Lee and the State.
“[P]rivate conduct, no matter how egregiousl discriminatory, or harmfu|, is beyond
the reach of § 1983.” l/chersham v. Cify of Coiumbia, 481 F.3d 591, 597 (8th Cir. 2007).
As there is no reason to believe Dr. Lee acted under color of state |aw, the claim against
Dr. Lee Wi|l be dismissed
|V. CONCLUS|ON

For the reasons set forth herein, the Court finds that no plausible claims are stated
against Dr. Lee. The claims against Dr. Lee are D|SMISSED W|THOUT PREJUDlCE.
See 28 U.S.C. § 1915(e)(2)(B)(i-ii) (in forma pauperis action, or any portion of it, may be
dismissed at any time due to frivolousness or for failure to state a claim).

|T |S SO ORDERED on this g b day of March, 20 ’.'

  

 

